DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are rejected as being indefinite as claim 1 is incomplete and indefinite. Claim 1 recites “a change in the waveform diagram of the received wave is associated with a lapse of time is dynamically shown in the echo display unit while a separate distance between the corroded part and at least one of the transmission unit and the reception unit is changed”. This is confusing as the recited method only recites transmitting a single ultrasonic wave down the metal member – there is no way to determine “a change in waveform diagram” from the transmission and reception of a single ultrasonic wave. Further confusion arises in the phrase “a waveform portion of the ultrasonic wave that is reflected by the corroded part is moved along the time axis in the waveform diagram” – again, how does the wave move “along the time axis in the waveform diagram” if only a single ultrasound wave is transmitted and received? Similar confusion is arising from the phrase “intensity of noise waveform portion that is received by the 
Claim 2 is rejected as it fails to correct the problems of claim 1 from which it depends.

Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach and/or suggest a method for evaluating a corroded part of a long metal member comprising, in combination with the other recited steps, evaluating a change in the waveform diagram of the received wave to determine the corrosion of the long metal member by determining which type of change is produced in the received wave over a plurality of transmissions and receptions of the ultrasonic waves, wherein a change in the waveform diagram of the received wave that is associated with a lapse of time is dynamically shown in the echo display unit while a separate distance between the corroded part and at least one of the transmission unit and the reception unit is changed, only a waveform portion of the ultrasonic wave that is reflected by the corroded part is moved along the time axis in the waveform diagram of the received wave while the separate distance between the corroded part and the at least one of the transmission unit and the reception unit is changed, only intensity of a noise waveform portion that is received by the reception unit is changed along the intensity axis in an intensity increase/reduction mode at a specified interval to show said change mode, and the waveform portion of the ultrasonic wave that is reflected by the corroded part is thereby separated from the noise waveform portion.
Santo et al. (JP 2004077234 A) which discloses a method and device for diagnosing corrosion of anchor bolt by measuring a peak loss of an obliquely reflected ultrasonic wave and the reflection due to the corrosion of the vertically reflected wave. The prior art of record fails to teach and/or suggest the determination of the presence of corrosion by determining a change in the waveform diagram associated with a lapse of time being dynamically shown in the echo display unit while a separate distance between the corroded part and at least one of the transmission unit and the reception unit is changed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santo et al. (JP 2004077234 A) discloses a method and device for diagnosing corrosion of anchor bolt.
Voker et al. (CA 2677893) discloses a method of ultrasonic surface monitoring.
NIMI (JP 2018028509) is a related patent which discloses measuring changing distance between a corroded part and an emission unit by moving the emission unit on a surface of a metal pipe, causing only a waveform portion A of an ultrasonic wave reflected from the corroded part to move horizontally along an X-axis. As this reference was published less than a year from the effective filing date of the present application and has the same inventive entity of the present application, it is not considered prior art at this time.
 NIMI (JP 6385017) is a related patent which discloses measuring changing distance between a corroded part and an emission unit by moving the emission unit on a surface of a metal pipe, causing only a waveform portion A of an ultrasonic wave reflected from the corroded part to move horizontally along an X-axis. As this reference was published after the effective filing date of the present application and has the same inventive entity of the present application, it is not considered prior art at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                    
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855